Citation Nr: 0725162	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-18 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tobacco-related 
illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from March 1943 to January 1946.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for service connection for 
tobacco-related illness.  

For good cause shown - the veteran's age - the Board 
advanced this case on the docket in May 2007.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  The December 2002 RO rating decision at issue denied the 
veteran's claim for service connection for tobacco-related 
illness.  The RO mailed him a letter on December 23, 2002, 
notifying him of that decision and apprising him of his 
procedural and appellate rights.  

2.  In February 2003, the veteran submitted a timely notice 
of disagreement (NOD) to initiate an appeal of that decision.  

3.  In March 2004, the RO sent the veteran a statement of the 
case (SOC) concerning his claim; along with the SOC the RO 
included a substantive appeal form (VA Form 9) to be used for 
completing the steps necessary to perfect the appeal to the 
Board; the RO instructed the veteran that he still needed to 
file this form within 60 days or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying him of the action he had appealed.



4.  In June 2005, the veteran testified at a hearing at the 
RO, and the transcript of that hearing was noted by the 
Hearing Officer as having been accepted in lieu of a VA Form 
9.  But no other communication had been received from the 
veteran or his representative prior to that hearing.  


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal on the 
claim of entitlement to service connection for tobacco-
related illness, so the Board does not have jurisdiction to 
consider the merits of this claim.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.302(b) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  For 
one, the VCAA eliminated the requirement under the old 38 
U.S.C.A. § 5107(a) (West 1991) that a claimant must present a 
well-grounded claim before VA has a duty to assist him in 
developing his claim.

Another preliminary determination, however, is whether the 
veteran filed a timely substantive appeal (e.g., a VA Form 9 
or equivalent statement).  If he did not, then the Board does 
not have jurisdiction to consider the underlying merits of 
his claim.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 
20.302(b) (2006).  Moreover, the VCAA is inapplicable because 
the law as mandated by statute, and not the evidence, 
is dispositive of the claim.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002); Smith (Claudus) v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



The Board sent the veteran and his representative a letter on 
June 7, 2007, notifying them it was necessary to address a 
question pertaining to its jurisdictional authority to review 
this case - more specifically, whether he had filed a timely 
substantive appeal concerning his claim for service 
connection for tobacco-related illness.  The Board indicated 
it was providing this notice, and opportunity to present 
argument or evidence in response, since the RO had not 
considered this threshold preliminary issue.  See Marsh v. 
West, 11 Vet. App. 468 (1998); VAOPGCPREC 
9-99 (August 18, 1999).  There has been no response to that 
letter from either the veteran or his representative.  

As mentioned, the threshold preliminary question to be 
resolved is whether the Board has jurisdiction to consider 
the issue of entitlement to service connection for tobacco-
related illness.  The law provides that ". . . questions as 
to timeliness or adequacy of response shall be determined by 
the Board of Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3).  

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court), "it is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each case before 
adjudicating the merits, that a potential jurisdictional 
defect may be raised by the court or tribunal, sua sponte or 
by any party, at any stage in the proceedings, and, once 
apparent, must be adjudicated."  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) (citations omitted).  

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction (here, the RO) are set out fully in statute and 
regulations.  "Appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished as prescribed in 
this section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
"Proper completion and filing of a Substantive Appeal are 
the last actions the appellant needs to take to perfect an 
appeal."  38 C.F.R. § 20.202.  The notice of disagreement 
and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.  

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the statement of the case is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the RO in reaching the determination 
being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.202.  An application for review on appeal shall not be 
entertained unless it is in conformity with this Chapter 
[Chapter 71].  38 U.S.C.A. § 7108.  

Here, a RO rating decision in December 2002 denied the 
veteran's claim for service connection for tobacco-related 
illness.  The RO notified him of that decision and of his 
appellate rights in a letter dated December 23, 2002.  
Therefore, 
the one-year appeal period would have expired on December 23, 
2003, one year after "the date of mailing of the notice of 
the result of the initial review or determination."  
38 U.S.C.A. § 7105(b)(1).  

A timely notice of disagreement from the veteran's 
representative was received on February 20, 2003, wherein he 
requested a personal hearing at the New York RO.  The RO 
issued a statement of the case on March 1, 2004.  It was 
mailed to the veteran at his most recent address of record.  
He was informed that he still needed to file a timely 
substantive appeal to complete (meaning perfect) his appeal 
to the Board, and a VA Form 9 was provided for that purpose.  
He was advised that he needed to respond within 60 days from 
the date of the letter or within the remainder, if any, of 
the one-year period from the date of the letter notifying him 
of the action he had appealed in order to perfect his appeal.  
The 60-day appeal period following the mailing of the 
statement of the case expired on May 1, 2004.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b).

The veteran submitted nothing further concerning his claim 
until his personal hearing, which was held on June 1, 2005.  
Although it was not discussed on the record during the 
hearing, the Hearing Officer noted on the transcript of the 
proceeding that it was being accepted in lieu of a VA Form 9.  

As explained, though, the Board has both the jurisdiction and 
the responsibility to determine its own jurisdiction to 
consider an appeal.  38 U.S.C.A. § 7105(d)(3); see also 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this 
case, despite the Hearing Officer's action which would seem 
to perfect the veteran's appeal, the record simply does not 
show that a VA Form 9 or any other communication was received 
from the veteran within the period of time following the 
mailing of notice of the December 2002 rating decision or the 
mailing of the SOC in March 2004, as required by the law and 
regulations.  The cover letter for the SOC clearly and 
unequivocally advised the veteran that he had to file a 
substantive appeal within 60 days or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying him of the action he had appealed, or "we will 
close your case."  Moreover, the letter also indicated that 
an extension of time to file his appeal could be granted, if 
such a request was received "before the time for filing your 
appeal expires."  Yet, no communication was received from 
either the veteran or his representative prior to the 
personal hearing in June 2005.

Moreover, any delay by the RO in scheduling the requested 
personal hearing does not act to toll the expiration of the 
appeal period.  

Since the veteran did not perfect his appeal by filing a 
timely substantive appeal, i.e., by May 1, 2004, in essence a 
"case or controversy" involving a pending adverse 
determination that he has taken exception to does not 
currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 
(1994).  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and, therefore, 
the claim must be dismissed.  



As a final matter, the law and regulations that require the 
Board to dismiss the veteran's appeal due to lack of 
jurisdiction are intended to protect the rights of claimants 
such as the veteran in the administrative appeals process.  
Thus, he remains in a position to press his claim without 
prejudice, if he so desires by providing new and material 
evidence as to the issue of his purported entitlement to 
service connection for tobacco-related illness.  See 
38 C.F.R. § 3.156.


ORDER

A timely substantive appeal was not received to the December 
2002 rating decision denying service connection for tobacco-
related illness.  This claim is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


